DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 22 Dec 2021 has been entered. Claims 1-7, 10-13, 16-17, 20, 22-27 and 29 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 1 Oct 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 Jan 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 16-17 and 20 is/are rejected under 35 U.S.C. 102(a(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cordes et al (US 4,525,183) in view of Fisher Jeon Gas Equipment (hereinafter “Fisher”; CN205715871; provided by Applicant on the IDS dated 26 Oct 2020).
Regarding Claim 16, Cordes et al disclose a fluid regulator (Figure 2). The regulator comprising: 
a valve body (12) having an inlet (19), an outlet (18), and a flow path connecting the inlet and the outlet (Col 3, lines 33-35 disclose where the valve is a two-way valve; thereby the ends can operate as either an inlet or an outlet, with fluid flow therebetween); 
an actuator assembly (generally within 30) that is insertable into the valve body through one of the inlet or the outlet (with 13 or 14 removed) and including: 
a sleeve (32); and 
one or more pistons that defines a plurality of chambers within the sleeve and that are couplable to a stem (pistons 36 and 38 define chambers 39, 40, 44 and 45 and attached to stem 23), 
wherein two or more of the plurality of chambers are fluidly connected via a passage within the stem (chambers 39 and 40 are connected by passage 42);
wherein the flow path connecting the inlet and the outlet is located peripherally relative to the actuator assembly (Figure 2 within 12 but outside 30).  
Alternatively, Cordes et al disclose a fluid regulator (Figure 2). The regulator comprising: 
a valve body (12) having an inlet (19), an outlet (18), and a flow path connecting the inlet and the outlet (Col 3, lines 33-35 disclose where the valve is a two-way valve; thereby the ends can operate as either an inlet or an outlet, with fluid flow therebetween); 

a sleeve (32); and 
two or more pistons that define a plurality of chambers within the sleeve and that are couplable to a stem (pistons 36 and 38 define chambers 39, 40, 44 and 45 and attached to stem 23), 
wherein two or more of the plurality of chambers are fluidly connected via a passage within the stem (chambers 39 and 40 are connected by passage 42);
wherein the flow path connecting the inlet and the outlet is located peripherally relative to the actuator assembly (Figure 2 within 12 but outside 30),
but fails to expressly disclose where the actuator assembly is insertable into the valve body through one of the inlet or the outlet.
Fisher teaches a valve body (21) with an inlet (22) and an outlet (23) and a flow path (though 25) and an actuator assembly (generally at 24) where the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet (Figure 2; through the inlet with 22 removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to incorporate the teachings of Fisher to provide for wherein the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet.  Doing so would be combining prior art elements according to known methods (the valve actuator assembly of Fisher with the valve of Cordes et al) to yield predictable results (to provide axially insertion or removal from a pipeline component, therefore allowing replacement of the actuator assembly by only removing one portion of the pipeline section, thereby reducing replacement time).
Regarding Claim 17, Cordes et al disclose where the sleeve includes cylindrical wall (inner wall of 30), 
a first plate (34), and 
a second plate (35) spaced from the first plate (Figure 2), the cylindrical wall defining a cavity and each of the first plate and the second plate disposed in the cavity (within 30 in Figure 2); and wherein the plurality of chambers includes: 
a first chamber disposed between the first plate of the sleeve and a first piston of the one or more pistons (45); 
a second chamber disposed between the first piston and the second plate (40); 
a third chamber disposed between the second plate and a second piston of the one or more pistons (44); and 
a fourth chamber disposed opposite the second piston from the third chamber (39); 
wherein the first chamber and the third chamber are in fluid communication (via 43), and the second chamber and the fourth chamber are in fluid communication via the passage of the stem (Figure 2 via 42).  
Regarding Claim 20, Cordes et al disclose where the actuator assembly includes a control element (24) and is configured to actuate the control element between an open position (shown in phantom in Figure 2) and a closed position (Figure 2) in response to a fluid pressure that is receivable in at least one of the first, second, third, and fourth chambers (Figure 2).  
Claim Rejections - 35 USC § 103
Claims 1-2, 6-7, 10-12, 22-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 4,525,183) in view of Fisher Jeon Gas Equipment (hereinafter “Fisher”; CN205715871; provided by Applicant on the IDS dated 26 Oct 2020).
Regarding Claim 1, Cordes et al disclose a regulator (Figure 2). The regulator comprising: 

a valve seat (20); 
a control element (24) movable relative to the valve body between a closed position (seen in Figure 2), in which the control element engages the valve seat (Figure 2), and an open position, in which the control element is spaced away from the valve seat (shown in phantom in Figure 2); 
an actuator assembly (generally within 30) that is operatively coupled to the control element, the actuator assembly including: 
a sleeve (32) including a first plate (34) and a second plate (35); 
a stem (23) operatively coupled to the control element and extending through the sleeve (Figure 2), wherein the stem includes an interior passage (42); 
a first piston (38) coupled to the stem and disposed within the sleeve between the first plate and the second plate (Figure 2); 
a second piston (36) coupled to the stem and disposed within the sleeve on an opposite side of the second plate from the first piston (Figure 2), wherein the first piston, the second piston, the first plate, and the second plate collectively define: 
a first chamber disposed between the first plate and the first piston (45); 
a second chamber disposed between the first piston and the second plate (40); 
a third chamber disposed between the second plate and the second piston (44); and 
a fourth chamber disposed opposite the second piston from the third chamber (39); 
wherein the first chamber and the third chamber are in fluid communication (via 43), and the second chamber and the fourth chamber are in fluid communication via the passage of the stem (Figure 
but fails to disclose wherein the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet.
Fisher teaches a valve body (21) with an inlet (22) and an outlet (23) and a flow path (though 25) and an actuator assembly (generally at 24) where the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet (Figure 2; through the inlet with 22 removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to incorporate the teachings of Fisher to provide for wherein the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet.  Doing so would be combining prior art elements according to known methods (the valve actuator assembly of Fisher with the valve of Cordes et al) to yield predictable results (to provide axially insertion or removal from a pipeline component, therefore allowing replacement of the actuator assembly by only removing one portion of the pipeline section, thereby reducing replacement time).
Regarding Claim 2, Cordes et al disclose where the passage of the stem includes a radial channel and a longitudinal channel (Figure 2 at 42 where the end near the inlet within chamber 40 is the radial channel which connects to the longitudinal passage), the radial channel in fluid communication with the second chamber (20) and the longitudinal channel in fluid communication with the fourth chamber (39).  
Regarding Claim 6, Cordes et al disclose a pathway extending at least partially between the sleeve and the valve body fluidly connecting the first chamber and the third chamber (43; Figure 2).  
Regarding Claim 7, Cordes et al disclose where the pathway includes a plurality of channels formed in the sleeve (Figure 2; 43 to 48, 55, 46).  
Regarding Claim 10, Cordes et al disclose a drain hole formed in the valve body and fluidly connecting the flow path to the exterior of the valve body (via 50).  
Regarding Claim 11, Cordes et al disclose where the sleeve comprises a first sleeve portion (generally at the front of the sleeve) that includes the first plate (34) and a second sleeve portion (generally at the middle of the sleeve) that includes the second plate (35).  
Regarding Claim 12, Cordes et al disclose where the fluid pressure in the second and fourth chambers acts to move the control element toward the closed position (39 and 40 will move the valve element to the right) and fluid pressure in the first and third chambers acts to move the control element toward the open position (44 and 45 will move the valve element to the left).  
Regarding Claim 22, Cordes et al disclose a method of assembling a regulator (Figure 2). The method comprising: 
providing a single-cast valve body (12), the valve body defining an inlet (onto which 14 is attached), an outlet (onto which 13 is attached), and a flow path connecting the inlet and the outlet (within 12), the valve body including a bore internally located relative to the flow path (the interior channel of 12) and extending along a longitudinal axis of the valve body (Figure 2); 
assembling an actuator assembly (generally at 20) including a sleeve (32), a stem (23), a first piston (38), and a second piston (36); operatively coupling a control element (24) to the stem (Figure 2); 
aligning the actuator assembly with the longitudinal axis of the valve body (Figure 2); 
inserting the actuator assembly into the valve body (via 13 or 14); 
maintaining the actuator assembly within the valve body by operatively coupling a fitting to the valve body (13 or 14),

Fisher teaches a valve body (21) with an inlet (22) and an outlet (23) and a flow path (though 25) and an actuator assembly (generally at 24) where the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet (Figure 2; through the inlet with 22 removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to incorporate the teachings of Fisher to provide for wherein the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet.  Doing so would be combining prior art elements according to known methods (the valve actuator assembly of Fisher with the valve of Cordes et al) to yield predictable results (to provide axially insertion or removal from a pipeline component, therefore allowing replacement of the actuator assembly by only removing one portion of the pipeline section, thereby reducing replacement time).
Regarding Claim 23, Cordes et al disclose inserting the actuator assembly includes inserting the actuator assembly through the inlet, and wherein the fitting is an inlet fitting (Figure 2 though the opening created when fitting 14 is removed).  
Regarding Claim 24, Cordes et al disclose coupling a spacer (16) to the valve body (via 14) such that the fitting and the actuator assembly can be removed while the regulator is installed in a pipeline (Col 3, lines 49-52; by removing 16).  
Regarding Claim 25, Cordes et al disclose securing the first piston (38) to the stem (23) such that a radial channel of a first passage (the portion of 42 within 40) formed in the stem is adjacent to a downstream surface of the first piston (Figure 1).
Regarding Claim 29, Cordes et al disclose all essential elements of the current invention as discussed except where the sleeve is shaped to substantially match a contoured wall of the valve body such that when the sleeve is disposed in the valve body, the sleeve is axially aligned with a longitudinal axis of the valve body.
Fisher teaches a valve body (21) with an inlet (22) and an outlet (23) and a flow path (though 25) and an actuator assembly (generally at 24) where the sleeve is shaped to substantially match a contoured wall of the valve body such that when the sleeves (outside 24) disposed in the valve body, the sleeve is axially aligned with a longitudinal axis of the valve body (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to incorporate the teachings of Fisher to provide for where the sleeve is shaped to substantially match a contoured wall of the valve body such that when the sleeve is disposed in the valve body, the sleeve is axially aligned with a longitudinal axis of the valve body.  Doing so would be combining prior art elements according to known methods (the valve actuator assembly of Fisher with the valve of Cordes et al) to yield predictable results (to provide for a secure connection of the sleeve and actuator assembly within the valve body).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 4,525,183) in view of Fisher Jeon Gas Equipment (hereinafter “Fisher”; CN205715871; provided by Applicant on the IDS dated 26 Oct 2020) in further view of Pyle et al (US 6,397,892).
Regarding Claim 3, Cordes et al disclose where an aperture of the first plate is sized to receive a first portion of the stem (23 through 38), and an aperture of the second plate is sized to receive a second portion of the stem (23 through 36), but fails to expressly disclose where the first portion of the stem having an outer diameter different than an outer diameter of the second portion of the stem.  
Pyle et al teach a valve with a control element (60) with a stem (generally at 62) and a first plate (40) and a second plate (78) where an aperture of the first plate is sized to receive a first portion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al, as modified by Fisher, to incorporate the teachings of Pyle et al to provide for where the first portion of the stem having an outer diameter different than an outer diameter of the second portion of the stem.  Doing so would be combining prior art elements according to known methods (the valve stem and plates of Pyle et al with the valve stem and plates of Cordes et al) to yield predictable results (to allow proper placement of the stem within the plates).
Claim 4-5 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Cordes et al (US 4,525,183) in view of Fisher Jeon Gas Equipment (hereinafter “Fisher”; CN205715871; provided by Applicant on the IDS dated 26 Oct 2020).
Regarding Claim 4, Cordes et al disclose a first channel (43) extending through the valve body and in fluid communication with the first and third chambers (Figure 2 with chambers 45 and 44), and a second channel (42) and in fluid communication with the second and fourth chambers (chambers 39 and 40), but fails to disclose where the second channel is extending through the valve body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to provide for where the second channel is extending through the valve body, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 5, Cordes et al disclose a second passage (43), the second passage in fluid communication with the first chamber and in fluid communication with the third chamber (in fluid communication with 44 and 45), but fails to expressly disclose where the second passage is extending partially through the stem.
In re Japikse, 86 USPQ 70.
Regarding Claim 26, Cordes et al disclose securing the first piston (38) to the stem (23) includes positioning a radial channel of a second passage adjacent to an upstream surface of the first piston (45 and 43), but fails to expressly disclose where the second passage is formed in the stem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to provide for where the second passage is formed in the stem, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding Claim 27, Cordes et al disclose where securing the second piston to the stem such that a second radial channel of the second passage is adjacent to an upstream surface of the second piston (43 in Figure 2), but fails to expressly disclose where the passage is formed in the stem.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to provide for where the passage is formed in the stem, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
wherein the sleeve is shaped to substantially match a contoured wall of the valve body such that when the sleeve is disposed in the valve body, the sleeve is axially aligned with a longitudinal axis of the valve body.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 4,525,183) in view of Fisher Jeon Gas Equipment (hereinafter “Fisher”; CN205715871; provided by Applicant on the IDS dated 26 Oct 2020) in further view of Bergeron (US 4,375,789).
Regarding Claim 13, Cordes et al disclose all essential elements of the current invention as discussed above except for an indicator assembly at least partially disposed in a bore of the valve body along an indicator axis that is non-parallel with a longitudinal axis of the bore, wherein movement of the stem along the longitudinal axis causes movement of a rod of the indicator assembly along or about the indicator axis to indicate a position of the control element.  
Bergeron teaches a valve (Figure 2) with an indicator assembly (generally at 70) at least partially disposed in a bore of the valve body (within 20) along an indicator axis that is non-parallel with a longitudinal axis of the bore (as seen in Figure 2, the indicator is up and down in the orientation of the Figure and the longitudinal axis is right and left), wherein movement of the stem along the longitudinal axis causes movement of a rod of the indicator assembly along or about the indicator axis to indicate a position of the control element (Figures 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al, as modified by Fisher, to incorporate the teachings of Bergeron to provide for an indicator assembly at least partially disposed in a bore of the valve body along an indicator axis that is non-parallel with a longitudinal axis of the bore, wherein movement of the stem along the longitudinal axis causes movement of a rod of the indicator assembly along or about the indicator axis to indicate a position of the control element.  Doing so would be combining prior art elements according to known methods (the indicator assembly of Bergeron with the valve system of Cordes et al) to yield predictable results (to allow for a user to remotely determine the position of the valve, to verify the valve is operating properly).
Response to Arguments
Applicant's arguments filed 22 Dec 2021 have been fully considered but they are not persuasive.
First, Applicant argues that the current prior art references fail to teach or disclose the newly amended claim limitations and that such a modification of Cordes would not be obvious to one of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to incorporate the teachings of Fisher to provide for wherein the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet.  Doing so would be combining prior art elements according to known methods (the valve actuator assembly of Fisher with the valve of Cordes et al) to yield predictable results (to provide axially insertion or removal from a pipeline component, therefore allowing replacement of the actuator assembly by only removing one portion of the pipeline section, thereby reducing replacement time).
Applicant further argues the rejection of Claim 4 because Cordes et al does not provide a valve body, the first channel fails to extend through the valve body and therefore it would not be obvious to provide for the second channel to extend through the valve body.  However, this argument is unpersuasive.  Cordes et al disclose the first channel (43) extending through the valve body (via 50 and 55 through 12) and in fluid communication with the first and third chambers (Figure 2 with chambers 45 and 44), and a second channel (42) and in fluid communication with the second and fourth chambers In re Japikse, 86 USPQ 70.
Last, Applicant argues that Cordes fails to disclose where the actuator assembly is insertable into the valve body through one of the inlet or the outlet.  As shown above, with either end cap removed, an actuator assembly (generally within 30) that is insertable into the valve body through one of the inlet or the outlet (with 13 or 14 removed).  Therefore, while this argument is unpersuasive, an alternative rejection is presented above also directed to Fisher. Fisher teaches a valve body (21) with an inlet (22) and an outlet (23) and a flow path (though 25) and an actuator assembly (generally at 24) where the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet (Figure 2; through the inlet with 22 removed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cordes et al to incorporate the teachings of Fisher to provide for wherein the actuator assembly is axially insertable into, or axially removable from, the valve body through one of the inlet or the outlet.  Doing so would be combining prior art elements according to known methods (the valve actuator assembly of Fisher with the valve of Cordes et al) to yield predictable results (to provide axially insertion or removal from a pipeline component, therefore allowing replacement of the actuator assembly by only removing one portion of the pipeline section, thereby reducing replacement time).
Therefore, these arguments are unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753